IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT

                                  ___________________

                                      No. 00-11346
                                  ____________________


STEPHEN E JONES, as Texas registered voters; LINDA D LYDIA,
as Texas registered voters; CAROLINE FRANCO, as Texas
registered voters

        Plaintiffs - Appellants


 v.

GEORGE W BUSH, ET AL

        Defendants

GEORGE W BUSH, as Candidates for President and
Vice-President of the United States of America; RICHARD B
CHENEY, as Candidates for President and Vice-President of
the United States of America;
ERNEST ANGELO, Texas Electors; BETTY R
HINES, Texas Electors; JAMES B RANDALL, Texas Electors;
HELEN QUIRAM, Texas Electors; HENRY W TEICH, JR, Texas
Electors; WILLIAM EARL JUETT, Texas Electors; HALLY B
CLEMENTS, Texas Electors; HOWARD PEBLEY, JR, Texas Electors;
ADAIR MARGO, Texas Electors; TOM F WARD, JR, Texas Electors;
CARMEN P CASTILLO, Texas Electors; CHUCK JONES, Texas
Electors; MICHAEL PADDIE, Texas Electors; JAMES DAVIDSON WALKER,
Texas Electors; JOSEPH I O'NEIL, III, Texas Electors; BETSY
LAKE, Texas Electors; ROBERT J PEDEN, Texas Electors; JIM
HAMLIN, Texas Electors; MARY E COWART, Texas Electors; SUE
DANIEL, Texas Electors; JAMES R BATSELL, Texas Electors;
LOYCE MCCARTER, Texas Electors; MICHAEL DUGAS, Texas
Electors; NEAL J KATZ, Texas Electors; MARY CHEVERHA, Texas
Electors; CLYDE MOODY SIEBMAN, Texas Electors; RANDALL TYE
THOMAS, Texas Electors; CRUZ G HERNANDEZ, Texas Electors;
JOHN CULBERSON, Texas Electors; STAN STANART, Texas
Electors; KEN CLARK, Texas Electors
           Defendants - Appellees

                         _______________________________________

                           Appeal from the United States District Court
                               for the Northern District of Texas
                                       (3:00-CV-2543-D)
                         _______________________________________
                                       December 7, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:1


       All requested relief is DENIED.




       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.